DETAILED ACTION

Priority
This application is a continuation of 15/635,769, filed 06/28/2017, now U.S. Patent No. 10,817,850.

Prosecution Status
A non-final Office action was mailed on 09/27/2021 in which claims 1-20 were rejected.  Applicant has responded by submitting Ame3ndments to the Claims and Remarks, received 03/28/2022, which are now the subject of this Office action.  In the Amendment, claims 1-20 have been canceled and claims 21-40 are newly presented.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,817,850 B2 in view of Kamstrup (Warming, Lena.  Innovative meter reading with a Danish Touch.  Kamstrup.  Journal No. 1/20081) and Jenkins et al. (US 2013/0132244 A1, hereinafter Jenkins.
The ‘850 patent discloses a similar controller onboard a waste service vehicle in communication with at least one utility meter, but fails to disclose the use of the metered reading for the claimed invoice billing function.  Kamstrup discloses determining a fee, and Jenkins discloses an invoice function.  It would have been obvious to one of ordinary skill in the art to use the collected information and determine a fee and transmit an invoice, as disclosed by Kamstrup and Jenkins, to allow the utility provider to be compensated for the usage of the metered utility.  Including such a feature would provide the same benefit to any meter reading system.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “controller” in claim 21 and  “locating device” of claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered. 

Double Patenting / Terminal Disclaimer
The terminal disclaimer filed on 3/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/817,850 has been reviewed and is NOT accepted.  The terminal disclaimer was not properly signed.  See Terminal Disclaimer review decision, dated 03/29/2022.  Accordingly, the Double Patenting rejection has been maintained.
Interpretation - 35 USC § 112(f)
The Examiner respectfully disagrees that the term “controller” in the context of the present application connotes any structural significance.  Therefore, the Examiner maintains that it is proper to interpret this term as invoking 35 USC 112(f).

Claim Rejections - 35 USC § 112(b)
An amendment to the claims was received on 03/28/2022 in which the previously-noted ambiguities were addressed.  Consequently, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 102/103
Applicant’s newly presented claims appear novel and not obvious in view of the prior art of record.  Accordingly, the Examiner has not made a prior art rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al., US 2005/0110656 A1 (Automated meter reader having high product delivery rate alert generator)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare      									6/13/2022
/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 Available at https://dbdh.dk/download/hot-cool-magasin/innovative_technologies_in_danish_cities/Innovative%20meter%20reading.pdf